Citation Nr: 1619161	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent from February 8, 2006 to June 17, 2014, in excess of 20 percent from June 18, 2014 to July 15, 2015, and in excess of 40 percent thereafter for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an increased disability rating in excess of 10 percent from February 8, 2006 to June 17, 2014, in excess of 20 percent from June 18, 2014 to July 15, 2015, and in excess of 40 percent thereafter for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an extraschedular rating for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to an effective date earlier than May 4, 2015, for the award of a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois.

With regard to the lower extremity conditions, the Veteran filed a timely notice of disagreement (NOD) in August 2007 with the RO's July 2007 rating decision, which granted service connection and 10 percent ratings for both lower extremities.  Thereafter, during the course of the appeal, a July 2014 rating decision increased the Veteran's lower extremity ratings to 20 percent, effective June 18, 2014.  An August 2015 rating decision then increased the Veteran's lower extremity ratings to 40 percent, effective July 16, 2015.  Although several higher ratings have been assigned by the RO throughout the appeal period for both lower extremities, the increased rating matters remain in appellate status as the maximum ratings have not been assigned for any conditions. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran filed a February 2007 claim for numbness in both hands related to his diabetes.  With regard to these upper extremity claims, the RO denied service connection for peripheral neuropathy of both upper extremities in a July 2007 rating decision.  The RO then continued the denial of service connection in an October 2008 rating decision.  Thereafter, the Veteran filed a February 2009 NOD.  After a January 2010 statement of the case, the Veteran filed a March 2010 substantive appeal that included his claims for service connection for both upper extremities.  Subsequently, service connection was granted by the RO in a May 2014 rating decision, along with 10 percent ratings for each upper extremity, effective March 12, 2010.

The Veteran then submitted an October 2014 NOD in response and specifically requested higher evaluations of both upper extremities, to 20 percent and 30 percent.  Thereafter, in an April 2015 rating decision, the RO granted increased ratings to 20 percent and 30 percent for the Veteran's non-dominant and dominant upper extremities respectively.  Further, in an August 2015 rating decision, the RO increased the Veteran's right upper extremity again to 40 percent, effective May 4, 2015.

The Board notes, the Veteran filed a May 2015 substantive appeal and did not include increased rating claims for the upper extremities in the form.  Additionally, the Veteran's representative submitted an April 2016 informal hearing presentation in which she indicated the Veteran was satisfied with the evaluations given for each upper extremity in the April 2015 rating decision and did not pursue those issues on appeal further.  No further evidence was received regarding the upper extremity conditions, therefore those conditions are not before the Board as the claimed benefit was granted in full to the extent requested by the Veteran as confirmed by the representative.

Additionally, although additional evidence was received subsequent to the August 2015 supplemental statement of the case (SSOC), which included lay statements from the Veteran and VA treatment records, the Board finds that the additional evidence is either not pertinent to the lower extremity claims, or the evidence is cumulative and duplicative of that already of record.  Thus, a remand for another supplemental statement of the case (SSOC) is not necessary for the lower extremity claims. See 38 C.F.R. § 20.1304(c) (2015).

With regard to an earlier effective date for TDIU, the Veteran filed a May 2015 claim for TDIU which was granted in an August 2015 rating decision, effective May 4, 2015.  Thereafter, in October 2015 the Veteran requested an earlier effective date than May 4, 2015 for entitlement to a TDIU.  The Board considers this issue as part and parcel of the rating claims pertaining to the lower extremities.  This issue, as well as the extraschedular issue, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  From February 8, 2006 to July 12, 2011, the Veteran's peripheral neuropathy of his bilateral lower extremities was manifested by moderate incomplete paralysis of the sciatic nerve.

2.  From July 13, 2011, the Veteran's peripheral neuropathy of his bilateral lower extremities has been manifested by numbness, pain, overall diminished sensation resulting in moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From February 8, 2006 to July 12, 2011, the criteria for a schedular rating of 20 percent, but not in excess thereof, for peripheral neuropathy of each lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

2.  From July 13, 2011, the criteria for a schedular rating of 40 percent, but not in excess thereof, for peripheral neuropathy of each lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the increased initial ratings claims decided herein, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claims have already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

Over the course of the appeals period, the Veteran has undergone multiple VA examinations germane to his claims on appeal, most recently in July 2015.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  For the foregoing reasons, VA's duty to assist has been met.

II.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As noted in the introduction, the Veteran received a 10 percent rating for his bilateral lower extremity disabilities from the date of service connection, February 8, 2006 to June 17, 2014, a 20 percent rating from June 18, 2014 to July 16, 2015, and a 40 percent rating thereafter.  The Board finds increased ratings under DC 8520 are appropriate as explained below.  From the date of service connection to July 12, 2011, an increased rating to 20 percent is warranted, and from July 13, 2011, an increased rating to 40 percent is warranted for both lower extremities.

The Veteran's peripheral neuropathy of the bilateral lower extremities is evaluated under 38 C.F.R. § 4.124a, DC 8520, covering paralysis of the sciatic nerve.  Under that DC, incomplete mild paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating is assigned for incomplete moderate paralysis of the sciatic nerve.  A 40 percent rating is assigned for incomplete moderately severe paralysis, and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  The highest, 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops; there is no active movement possible of muscles below the knee; and flexion of knee is weakened or lost. Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

VA's Adjudication Procedure Manual provides that mild incomplete paralysis is described as subjective symptoms or diminished symptoms.  Moderate incomplete paralysis is described as absence of sensation confirmed by objective findings.  Severe incomplete paralysis is described as more than sensory findings are demonstrated, such as atrophy, weakness and diminished reflexes.  See VBA Manual, M21-1, III.iv.4.G.4.b. (2016).

A.  February 8, 2006 to July 12, 2011

The Veteran underwent a VA examination in June 2007 in which he described numbness and tingling in his feet and toes, which had become more constant over the years.  He also described decreased strength in his feet and reported difficulty getting out of a chair or a car.  The examiner diagnosed peripheral neuropathy of the feet based on stocking-type distribution loss to the touch and vibratory sense and also some atrophic skin changes.

Thereafter, the Veteran's claims were granted in a July 2007 rating decision and 10 percent ratings were assigned.  The Veteran then underwent a December 2009 VA examination to determine if his lower extremity disabilities increased in severity.  The Veteran reported numbness which was worsening and constant.  He even reported to the examiner falling down 34 stairs and also slipping in the bathroom because of losing his balance.  He reported that he has no feeling in his feet so he does not know exactly where his feet land when he walks.  He further indicated radicular symptoms and shooting pain from his low back to his calf on the right side, which occurred twice in the previous year.

On examination, the Veteran had contracted digits and hammertoes with no atrophy shown.  His strength, reflexes and joint movements were found normal and his sensation was reported as diminished in the toes.  No atrophic changes in the toes and no fissures were seen, as well as no discoloration of the skin.  The examiner diagnosed mild peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus.  The examiner further indicated radiculopathy and sciatic pain on the right side from the buttocks and thigh to the right calf, which was separate from the diabetic neuropathy present in the Veteran's feet.

In addition to the VA examinations, April 2008 buddy statements were submitted in support of the Veteran's claims.  They reported the Veteran's mobility has declined and his lower extremity pain has increased.  They indicated the Veteran was no longer able to perform physical labor due to the pain in his knees.

Based on the evidence listed above and the severity of the symptoms reported, the Boards finds the Veteran's peripheral neuropathy of bilateral lower extremities more closely approximates moderate incomplete paralysis consistent with the 20 percent rating, for this period.  The Veteran experienced numbness and tingling in his feet and toes, along with pain and weakness.  Though the Veteran's sensory testing is diminished, the December 2009 VA examiner also reported normal strength, reflexes and joint movements, as well as no muscular atrophy.  Based on these findings, the Board determines that from February 8, 2006 to July 12, 2011, his bilateral lower extremity conditions more closely approximate an increased rating to 20 percent.  However, the Board does not find that an increase to an even higher 40 percent is warranted for this period, approximating moderately severe incomplete paralysis with consideration of this evidence as a factually ascertainable increase is not shown by the evidence until July 13, 2011.

B.  From July 13, 2011

The Veteran submitted a July 2011 statement indicating that he had been experiencing increasing symptoms in both his feet.  He reported that numbness has progressed in both feet from initially involving the toes, to later involving the whole foot below the ankle.  He noted increased tingling sensations in his feet which became aggravated by wearing socks or even sheets on a bed.  He reported that when he is at home, he must remove his shoes and socks to relieve the symptoms and that he has also been issued diabetic shoes due to the increased symptoms.

The Veteran underwent a June 2014 VA examination, in which the examiner reported mild constant pain in both lower extremities, mild paresthesias and/or dysesthesias and mild numbness.  The examiner noted normal strength, decreased reflexes of both ankles, decreased sensation to the foot and toes, decreased vibration sensation and decreased cold sensation.  Further, no atrophy was noted and no trophic changes.  The examiner went on to report moderate incomplete paralysis of the sciatic nerve and mild to moderate peripheral neuropathy of the lower extremities.

Thereafter, the Veteran underwent a July 2015 VA examination.  This report indicated more severe symptoms, including moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted normal strength, however, he reported decreased knee and thigh sensation to light touch and absent sensation of the ankle/lower leg and foot/toes.  He further noted absent vibration sensation and cold sensation.  No muscle atrophy was reported and trophic changes were indicated as no hair present on the Veteran's feet and legs.  The examiner concluded moderately severe incomplete paralysis of the sciatic nerve, indicative of a 40 percent rating under DC 8520.

The medical evidence during the period is consistent with the Veteran's July 13, 2011 statement, which shows worsening symptoms of the lower extremities and increased loss of sensation.  This is accurately demonstrated in the July 2015 VA examination report, which noted absent sensation to light touch in the Veteran's ankle/lower leg, feet and toes, as well as absent vibration and cold sensation upon testing.

Based on the evidence listed above, the Board concludes that the Veteran's peripheral neuropathy of the lower extremities most closely approximates the moderately severe incomplete paralysis, described by the 40 percent rating for the period.  Though the June 2014 VA examiner reported mild to moderate peripheral neuropathy of the lower extremities, the July 2015 VA examination demonstrates severe absent sensation to both lower extremities.  This is consistent with the Veteran's July 2011 lay statement which described increasing numbness to the lower extremities.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's symptoms more closely approximate moderately severe paralysis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Further, because these symptoms have remained more or less constant since July 13, 2011, these findings warrant an increased, 40 percent rating since that date when the increase became factually ascertainable.

That said, the Veteran's peripheral neuropathy of the lower extremities does not approximate the severe incomplete paralysis required for the 60 percent rating during this rating stage.  Notably, the evidence does not show that the Veteran has marked muscular atrophy as required for this rating.  Also, the Veteran remains able to walk, and his strength remains normal.

In summary, the Board finds that, as to the Veteran's bilateral lower extremities, from February 8, 2006 to July 12, 2011, the criteria for an increased rating to 20 percent have been met, indicative of moderate incomplete paralysis.  Further, from July 13, 2011, the criteria for an increased rating to 40 percent have been met, with symptoms approximating moderately severe incomplete paralysis.  The preponderance of the evidence is against further increase for the two periods, and there is no additional reasonable doubt to be resolved.


ORDER

A schedular rating of 20 percent, but no higher, is granted from February 8, 2006 to July 12, 2011, for bilateral peripheral neuropathy of the lower extremities, subject to the laws and regulations governing the payment of monetary awards.

A schedular rating of 40 percent, but no higher, is granted from July 13, 2011 for bilateral peripheral neuropathy of the lower extremities, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds that further development is required to determine if the Veteran is entitled to a TDIU prior to May 4, 2015.

As noted in the introduction, the Veteran filed a claim for a TDIU in May 2015.  Thereafter, the RO granted a TDIU in an August 2015 rating decision, with an effective date of May 4, 2015.  In the May 2015 statement which accompanied his claim form, the Veteran indicated he had been self-employed as a furniture maker and that this was the only type of full time employment he ever had.  He reported that he and his partner made hand crafted furniture.  He reported the disabilities in his hands and feet worsened and he was unable to handle tools safely or work for long periods of time on his feet.  Thus, he was forced to close his shop.  The Veteran also submitted an October 2015 statement indicating that he believed his entitlement to a TDIU should date back to January 7, 2011, which was the last date he worked.

Additionally, buddy statements were submitted in April 2008.  They indicated the Veteran's mobility had declined, his lower extremity pain had increased and he was no longer capable of performing manual labor.  A statement from the Veteran's former business partner reported that he and the Veteran operated a business together which designed and built furniture.  He reported the Veteran had both knees replaced in January 2007 and was unable to continue working in that type of work.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher with the combined rating being 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  The Board notes that after the present decision, the Veteran's percentage ratings meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at an earlier date.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Given this change in circumstance, and to accord the Veteran adequate due process, the issue must be remanded to determine if the Veteran is entitled to a TDIU prior to May 4, 2015 with initial adjudication by the RO.  Further, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that a "combined effects" opinion should be obtained on remand for the period prior to May 4, 2015.

Any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for peripheral neuropathy of the bilateral lower extremities will also be remanded. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the effect of the Veteran's service-connected disabilities, namely his upper extremities, lower extremities, erectile dysfunction, recurring boils, and fluctuating vision, on his employability.  The Veteran need not be reexamined unless the VA examiner determines that such an examination is required to render the requested opinion.  The Veteran's claims file must be provided to the examiner for review. 

The examiner is asked to provide a full description of the effects the service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation (including the combined effects), when considering his educational background and vocational experience, but not his age or non-service connected conditions. 

The examiner should discuss the Veteran's lay evidence which support that he is no longer capable of working as a furniture maker, the only full time employment he ever performed.  A complete rationale must be provided for all opinions rendered.

2.  Finally, readjudicate the issues remaining on appeal, including the extraschedular rating.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


